DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the 2nd line of Claim 1 as follows:

an Assembly Pan-axis, and Assembly [Pan]Tilt-axis, 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest an assembly pedestal that includes “a Thin Section Bearing comprising a super slim standard bearing fixes the distance of an inner spacing part and an outer spacing part”, an Assembly Pan-axis that includes “a Pan-axis turntable which has disk-shape used to cover a Pan-axis Encoder reader and Mounting, a Pan-axis Electronic circuit board and connect with the Pan-axis shaft by bolt .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimura; Yasunori	US 20190098189
Fukuzawa; Kazuhiro	US 20180367738
BOCKEM; Burkhard et al.	US 20180099744
Nelson; Ryan et al.	US 20140327764
Kenoyer; Michael L. et al.	US 7473040
ZHANG; Zhengli et al.	US 20190163039
WADA; Jyouji et al.	US 20170261836
OKAMURA; Shinichiro et al.	US 20170254469
Fussell; James C. et al.	US 5426476
Diana, Carl Christopher et al.	US 20040042783
Hovanky; Thao D.	US 6356308
Each of the references above teach a direct drive mechanism with an assembly pedestal, an assembly pan-axis and an assembly tilt-axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 12, 2021